*633Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Wyoming Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit committing an unhygienic act and destroying state property. The misbehavior report relates that a urine stain was found on the underside of petitioner’s mattress during a search of his cell. The misbehavior report, testimony at the hearing that the mattress had recently been replaced and that there had been no damage to the cell upon petitioner’s placement in the cell, together with the inferences to be drawn therefrom, provide substantial evidence to support the determination of guilt (see Matter of Webb v Goord, 254 AD2d 551 [1998], appeal dismissed 93 NY2d 849 [1999]; Matter of Navarro v Selsky, 249 AD2d 654 [1998]). Petitioner’s denial of the charges and challenge to the damage form he signed upon being released from the cell presented a credibility issue for the Hearing Officer to resolve (see Matter of Williams v Ricks, 303 AD2d 860, 861 [2003]; Matter of Navarro v Selsky, supra; Matter of Covington v Stinson, 221 AD2d 739 [1995], lv denied 87 NY2d 810 [1996]). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mercure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.